Appellate Case: 22-2045     Document: 010110722780       Date Filed: 08/10/2022    Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                          August 10, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                          No. 22-2045
                                                   (D.C. No. 1:18-CR-04164-KWR-1)
  ROBERT NDYABAGYE,                                            (D. N.M.)

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before MATHESON, EID, and ROSSMAN, Circuit Judges.
                   _________________________________

       Robert Ndyabagye pleaded guilty to interference with interstate commerce by

 robbery and violence in violation of 18 U.S.C. § 1951, and possession and

 brandishing of a firearm in furtherance of a crime of violence in violation of

 18 U.S.C. § 924(c)(1)(A)(ii). The district court sentenced Mr. Ndyabagye to

 41 months on the robbery count and 84 months on the firearm count, to run

 consecutively. Although Mr. Ndyabagye’s plea agreement contained an appeal

 waiver, he now seeks to appeal his sentence. The government has filed a motion to

 enforce the appeal waiver under United States v. Hahn, 359 F.3d 1315, 1328



       *
          This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
 its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 22-2045    Document: 010110722780       Date Filed: 08/10/2022       Page: 2



 (10th Cir. 2004) (en banc) (per curiam). We grant the government’s motion and

 dismiss the appeal.

       In calculating the sentencing guideline range, the district court applied a

 two-level enhancement to the applicable offense level under U.S.S.G.

 § 2B3.1(b)(4)(B). That enhancement applies where the court finds by a

 preponderance of the evidence that in carrying out the robbery the defendant

 physically restrained the victim. The two-level enhancement increased the advisory

 sentencing guideline range for the robbery count to 41 to 51 months. Absent the

 enhancement, Mr. Ndyabagye asserts the range would have been 33 to 41 months.

 He contends the district court committed legal error in applying § 2B3.1(b)(4)(B) and

 seeks to appeal his sentence solely on that basis.

       We consider three factors in determining whether to enforce an appeal waiver

 in a plea agreement: (1) whether the disputed appeal falls within the scope of the

 waiver; (2) whether the waiver was knowing and voluntary; and (3) whether

 enforcing the waiver would result in a miscarriage of justice. Hahn, 359 F.3d

 at 1325. Mr. Ndyabagye does not dispute that the waiver was knowing and

 voluntary, so we need not address that factor, see United States v. Porter, 405 F.3d

 1136, 1143 (10th Cir. 2005).

       Concerning the waiver’s scope, “we will strictly construe appeal waivers and

 any ambiguities in these agreements will be read against the Government and in favor

 of a defendant’s appellate rights.” Hahn, 359 F.3d at 1325 (brackets and internal

 quotation marks omitted). Here, the waiver provided in relevant part:

                                            2
Appellate Case: 22-2045    Document: 010110722780        Date Filed: 08/10/2022   Page: 3



       The Defendant is aware that 28 U.S.C. § 1291 and 18 U.S.C. § 3742
       afford a defendant the right to appeal a conviction and the sentence
       imposed. Acknowledging that, the Defendant knowingly waives the
       right to appeal the Defendant’s conviction(s) and any sentence,
       including any fine, within the statutory maximum authorized by law, as
       well as any order of restitution entered by the Court.

 Plea Agreement at 8-9. We see no ambiguity in this language. Because

 Mr. Ndyabagye does not contend that his sentence exceeded the applicable statutory

 maximums, his challenge to the two-level enhancement falls squarely within this

 appeal waiver.

       Mr. Ndyabagye argues that enforcing the appeal waiver would be a

 miscarriage of justice because the waiver is “otherwise unlawful.” Hahn, 359 F.3d

 at 1327. He contends that if he is not allowed to appeal under the circumstances

 presented here, then “these plea agreements are nothing more than contracts of

 adhesion.” Resp. at 8. We understand his argument to be a policy-based objection to

 appeal waivers, which this court has rejected. See id. at 1318 (stating that “public

 policy strongly supports [appellate] waivers as they benefit defendants, the

 government, and society at large”).

       For the foregoing reasons, we grant the government’s motion to enforce the appeal

 waiver and dismiss the appeal.


                                             Entered for the Court
                                             Per Curiam




                                            3